               Case 1:20-cv-03028-PKC Document 27 Filed 08/10/20 Page 1 of 5
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    RAYMOND JAMES & ASSOCIATES, INC. 1
                                                                       Case No. 1:20-cv-3028(PKC)
                                       Plaintiff,

                       -against-

    ORAMED PHARMACEUTICALS INC.,                                       CONFIDENTIALITY
                                                                       STIPULATION AND PROPOSED
                                       Defendant.                      PROTECTIVE ORDER


           WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
    Court having found that good cause exists for the issuance of an appropriately tailored
    confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

           ORDERED that the following restrictions and procedures shall apply to the information
    and documents exchanged by the parties in connection with the pre-trial phase of this action:

            1.     Counsel for any party may designate any document or information, in whole or in
    part, as confidential if counsel determines, in good faith, that such designation is necessary to
    protect the interests of the client in information that is proprietary, a trade secret or otherwise
    sensitive non-public information. Information and documents designated by a party as confidential
    will be stamped “CONFIDENTIAL.”

            2.     The Confidential Information disclosed will be held and used by the person
    receiving such information solely for use in connection with the action.

           3.      In the event a party challenges another party’s designation of confidentiality,
    counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the
    challenging party may seek resolution by the Court. Nothing in this Protective Order constitutes
    an admission by any party that Confidential Information disclosed in this case is relevant or
    admissible. Each party reserves the right to object to the use or admissibility of the Confidential
    Information.

            4.     The parties should meet and confer if any production requires a designation of “For
    Attorneys’ or Experts’ Eyes Only.” All other documents designated as “CONFIDENTIAL” shall
    not be disclosed to any person, except:

                  a.       The requesting party and counsel, including in-house counsel;

                  b.       Employees of such counsel assigned to and necessary to assist in the
                           litigation;




1
    The Court has not yet ruled on Oramed’s May 4, 2020 request to change the caption of this matter.
                                                           1
          Case 1:20-cv-03028-PKC Document 27 Filed 08/10/20 Page 2 of 5




            c.      Consultants or experts assisting in the prosecution or defense of the matter, to
                    the extent deemed necessary by counsel; and

           d.      The Court (including the mediator, or other person having access to any
                   Confidential Information by virtue of his or her position with the Court).

       5.     Prior to disclosing or displaying the Confidential Information to any person,
counsel must:

           a.      Inform the person of the confidential nature of the information or documents;

           b.      Inform the person that this Court has enjoined the use of the information or
                   documents by him/her for any purpose other than this litigation and has
                   enjoined the disclosure of the information or documents to any other person; and

           c.      Require each such person to sign an agreement to be bound by this Order in the
                   form attached as Exhibit A.

        6.     The disclosure of a document or information without designating it as
“Confidential” shall not constitute a waiver of the right to designate such document or information
as Confidential Information. If so designated, the document or information shall thenceforth be
treated as Confidential Information subject to all the terms of this Stipulation and Order.

        7.      Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure and
confidential and shared only with authorized individuals in a secure manner. The producing party
may specify the minimal level of protection expected in the storage and transfer of its information.
In the event the party who received PII experiences a data breach, it shall immediately notify the
producing party of same and cooperate with the producing party to address and remedy the breach.
Nothing herein shall preclude the producing party from asserting legal claims or constitute a waiver
of legal rights and defenses in the event of litigation arising out of the receiving party’s failure to
appropriately protect PII from unauthorized disclosure.

        8.     Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product protected documents or communications, electronically stored information (“ESI”) or
information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or
protection from discovery in this case or in any other federal or state proceeding. This Order shall
be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).
Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review
of documents, ESI or information (including metadata) for relevance,




                                                  2
          Case 1:20-cv-03028-PKC Document 27 Filed 08/10/20 Page 3 of 5




responsiveness and/or segregation of privileged and/or protected information before production.

        9.      Notwithstanding the designation of information as “Confidential” in discovery,
there is no presumption that such information shall be filed with the Court under seal. The parties
shall follow the Court’s procedures for requests for filing under seal.

        10.    At the conclusion of litigation, Confidential Information and any copies thereof
shall be promptly (and in no event later than 30 days after entry of final judgment no longer subject
to further appeal) returned to the producing party or certified as destroyed, except that the parties’
counsel shall be permitted to retain their working files on the condition that those files will remain
protected.

      11.      Nothing herein shall preclude the parties from disclosing material designated to be
Confidential Information if otherwise required by law or pursuant to a valid subpoena.

        12.    Notwithstanding any other provision, no document may be filed with the Clerk
under seal without a further Order of this Court addressing the specific documents or portions of
documents to be sealed. Any application to seal shall be accompanied by an affidavit or affidavits
and a memorandum of law, demonstrating that the standards for sealing have been met and
specifically addressing the applicability of Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
119-120 (2d Cir. 2006) and any other controlling authority.

       13.      Unless otherwise ordered, a party seeking to file an opposing party’s confidential
information shall so advise the opposing party fourteen (14) days in advance specifying the precise
portion of the information the party seeks to use, the general purpose thereof and any redactions
to which the party does not object. Within seven (7) days thereafter, the party whose confidential
information is sought to be used may make an application to seal in accordance with the first
paragraph of this Order, indicating the portion or portions of the information it seeks to have sealed.

        14.      Nothing herein is intended to alter or modify the applicability of Rule 5.2, Fed. R.
Civ. P., to this case. The redactions expressly authorized by Rule 5.2 may be made without further
application to the Court.




                                                  3
         Case 1:20-cv-03028-PKC Document 27 Filed 08/10/20 Page 4 of 5



SO STIPULATED AND AGREED.
                                                                10
Dated: August
         g 5,, 2020                                Dated: August, 2020



Jamie L. Helman, Esq.                              Andrew T. Solomon, Esq.
Sandra D. Grannum, Esq.                            SOLOMON & CRAMER
Edward J. Scarillo, Esq.                           1441 Broadway
FAEGRE DRINKER BIDDLE & REATH                      Suite 6026
LLP                                                New York, NY 10018
1177 Avenue of the Americas                        (212)-884-9102 phone
41st Floor
New York, NY 10036
(212)-248-3140                                     Counsel for Oramed Pharmaceuticals Inc.

Counsel for Raymond James & Associates, Inc.




                                                           SO ORDERED.




                                                           Hon. P. Kevin Castel, U.S.D.J.

                                                           Dated: August 10, 2020.




                                               4
         Case 1:20-cv-03028-PKC Document 27 Filed 08/10/20 Page 5 of 5




                                            Exhibit A

                                           Agreement

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential by
Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this
litigation.




DATED:




Signed in the presence of:




(Attorney)




                                                5
